Citation Nr: 0711771	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-12 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
supraventricular tachycardia (SVT).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2000 to December 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which granted service connection for SVT and evaluated it at 
10 percent, effective from December 23, 2000, the first day 
following the veteran's service discharge.  

The veteran was afforded a personal hearing at the RO before 
the undersigned Acting Veterans Law Judge in April 2005.  A 
transcript of this hearing is associated with the claims 
file.

On appeal in August 2005 the Board remanded the case for 
further development, to include providing a comprehensive VA 
cardiovascular examination by an appropriate specialist and 
obtaining additional relevant medical reports.  The Appeals 
Management Center (AMC) issued a Supplemental Statement of 
the Case (SSOC) in September 2006.

The Board finds that the AMC complied with the August 2005 
Remand directives, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

The veteran's heart disability is manifested by a workload 
of 10.40 METs and fatigue and dizziness but not by a 
workload greater than 5 METs but not greater than 7 METs or 
syncope, cardiac hypertrophy or dilatation on an 
electrocardiogram (ECG), echocardiogram (ECHO) or X-ray.   

CONCLUSION OF LAW

An initial rating in excess of 10 percent for SVT is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.104, Diagnostic Codes 7010, 7111 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2005 letter sent to the veteran by the AMC 
adequately apprised her of the information and evidence 
needed to substantiate the claim.  The AMC thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2005 letter from the AMC satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support her claim, namely, proof that her service 
connected atrial fibrillation had increased in severity.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, she carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for her if the AMC determined such 
to be necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in her possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in her possession, and that she 
received notice of the evidence needed to substantiate her 
claim, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but she was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
September 2005 letter.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to her in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because the Board's 
determination that a preponderance of the evidence weighs 
against her claim for a higher rating renders moot any 
question about a different disability rating and effective 
date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
October 2002 RO decision that is the subject of this appeal 
in the September 2005 letter.  Notwithstanding this belated 
notice, the Board determines that the AMC cured this defect 
by providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the September 
2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an August 2006 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

With respect to diseases of the heart, 38 C.F.R. § 4.104 sets 
forth the pertinent rating criteria.  Relevant to the instant 
case, 38 C.F.R. § 4.104, Diagnostic Code 7010, which 
addresses supraventricular arrhythmias, provides that a 
veteran will receive a 10 percent evaluation for permanent 
atrial fibrillation (lone atrial fibrillation); or one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia (SVT) documented by 
electrocardiogram (ECG) or Holter monitor.  A veteran will 
garner a maximum 30 percent rating for paroxysmal atrial 
fibrillation or other SVT, with more than four episodes per 
year documented by an ECG or Holter monitor.  38 C.F.R. § 
4.104, Diagnostic Code 7010.

In addition and also pertinent to the instant case, 38 C.F.R. 
§ 4.104, Diagnostic Code 7011, addressing ventricular 
arrhythmias (sustained), provides for a 10 percent evaluation 
when a workload of greater than 7 METs (metabolic 
equivalents) but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or when 
continuous medication is required.  The next higher rating of 
30 percent is warranted for workload of greater than 5 METs, 
but not greater than 7 METs, resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or when there is evidence of 
cardiac hypertrophy or dilatation on an ECG, ECHO, or X-ray.  
38 C.F.R. § 4.104, Diagnostic Code 7011.

A 60 percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year; 
or, workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A rating of 100 percent is 
assigned for chronic congestive heart failure; or workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7011.  

One metabolic equivalent, or MET, is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note (2).  

b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability rating for her atrial fibrillation, as opposed to 
having filed a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  The veteran thus seeks appellate review 
of the RO's initial disability rating because of her 
dissatisfaction with it and objects to it as being too low.  
See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

III. Analysis
a. Factual Background
A May 2002 ECG report reflects a normal sinus rhythm, and an 
accompanying May 2002 VA medical examination report indicates 
that the veteran complained of having heart palpitations, 
which caused her to feel faint.  She had never lost 
consciousness, however, and she reported that the verapamil 
medication that she took for this heart disorder relieved the 
palpitations.  The physician noted that X-rays of the chest 
and an EKG disclosed normal results without any significant 
abnormalities, but diagnosed her with palpitations and 
suspect SVT based on the veteran's history and medication.     


The veteran submitted to an ECHO in September 2002, which, as 
noted in an October 2002 private medical report, revealed a 
normal left ventricular size and systolic function as well as 
structurally normal valves and no mitral valve prolapse.  She 
had a sinus rhythm of 85 bpm.  The cardiologist suspected the 
presence of a slow murmur on physical examination and offered 
his impression that the ECG was a normal study.  

A December 2003 VA medical report notes the veteran's 
diagnosis of SVT as well as her complaints of chest pain.  
The veteran further conveyed that she developed palpitations 
spontaneously, productive of chest pain and shortness of 
breath for only a few minutes.  This medical note discloses 
that the veteran's heart had a regular rate and rhythm, 
without murmur, gallop or rub.  First heart sound (S1) and 
second heart sound (S2) were normal. 
 
A January 2004 VA medical note discloses that the veteran 
complained of sharp chest pain and reported having a history 
of SVT.  At this time, her heart had a regular rhythm without 
significant murmur.

February 2004 and June 2004 VA medical reports indicate that 
the veteran complained of recurrent SVT.  She reported having 
one to two episodes per week, which caused her to feel 
exhausted and occasionally dizzy with no other symptoms.  She 
was diagnosed with cardiac dysrhythmia.

An April 2004 VA medical note discussing cardiac arrhythmia 
procedure results indicates that the veteran had undergone an 
event monitor and sent five transmissions, including a 
baseline test.  Four of her transmissions reflected sinus 
rhythm rates of 77 to 110 beats per minute (bpm), and one 
transmission showed a rate of 150 bpm, although patient 
movement was noted on this latter transmission.  

A November 2004 VA medical record indicates that the veteran 
had palpitations for a few minutes at a time, and an August 
2005 VA medical report notes the veteran's paroxysmal SVT 
diagnosis in 2001.  She complained of shortness of breath and 
chest pain lasting a few minutes per episode.  

A December 2004 VA medical report noted the veteran's 
diagnosis of paroxysmal SVT.  At this time, she had a regular 
heart rhythm, with no gallop, murmur or edema.  She was 
assessed as having SVT.          

At her April 2005 videoconference hearing, the veteran 
testified that the last ECG she had occurred in June 2004.  
Hearing Transcript at 3.  She also described having such 
symptoms as light-headedness, dizziness, chest pains, 
restricted breathing, tiredness, and racing heart.  Hearing 
Transcript at 3.  The veteran conveyed that she had not had 
any episodes of acute congestive heart failure, 
hospitalizations or other emergencies due to her heart 
disability in the previous year.  Hearing Transcript at 3.  
She further indicated that on at least one occasion, she 
experienced tingling and numbing in the hands during an 
episode of chest pain, but by the time she arrived at the 
emergency room, this sensation had ceased.  Hearing 
Transcript at 4.  The veteran indicated that she had taken 
various medications for her heart disorder, to include 
verapamil and metoprolol.  Hearing Transcript at 4.  She 
stated that outside activities, cleaning or other such very 
rigorous activity caused her heart to beat fast, thus 
requiring her to sit down and rest.  Hearing Transcript at 5.  
The veteran testified that she deserved a higher rating 
because her heart disability limits her in various ways.  
Hearing Transcript at 8.    

August 2005 VA medical reports indicate that the veteran had 
continuous SVT and that she was symptomatic at that time.  
The veteran indicated that she experienced daily or weekly 
symptoms, lasting up to 30 minutes at a time.  She denied 
having chest pain, and a cardiovascular review of systems 
revealed a regular heart rhythm, without gallop, murmur or 
edema.       

In August 2006 the veteran submitted to a VA cardiovascular 
examination.  She reported having had heart palpitations off 
and on since 2000, which was treated with medications for a 
time, but then had to discontinue such treatment due to 
becoming pregnant.  At the time of the VA examination, 
therefore, the veteran was not taking any oral medications 
for her heart disability.  


The veteran indicated that she experienced heart palpitations 
daily or every other day and that a significant prolonged 
episode of frequency occurred one per week, lasting for about 
1/2 hour, which was triggered by stress or heavy activity.  She 
also conveyed that she had occasional blackout spells and 
occasional sharp chest pains.          

A physical examination revealed stable, asymptomatic vital 
signs with 128/60 blood pressure, and a regular heart rate of 
114.  Cardiovascularly, the veteran displayed no junctional 
tachycardia (JV) distention, thyromegaly, or ankle edema.  
Cardiac auscultation was normal without click or murmur.  The 
VA examiner detected no evidence of prolapse of the mitral 
valve, idiopathic hypertrophic subaortic stenosis (IHSS), or 
mitral stenosis.  An ECG revealed sinus rhythm at a rate of 
91 bpm, with normal QT intervals and other intervals.  

The VA physician additionally commented that a review of the 
claims file did not disclose any actual documented tracings 
of cardiac dysrhythmia, although he noted a March 2004 event 
monitor conducted with rates up to 150 bpm on one 
transmission as well as the mention of paroxysmal SVT.  

On a stress test, the veteran reported having sharp chest 
pain at Stage III, and the limiting symptom was fatigue.  
Chest pains resolved upon recovery, and no ventricular 
ectopic beats were noted.  Her maximum workload amounted to 
10.40 METs, and the physician stated that there were no 
specific ST/T (sinus tachycardia) changes and no evidence of 
ischemia.   

The VA physician noted that he had reviewed the claims 
folder, but had found no actual tracings of SVT or atrial 
fibrillation, although he acknowledged the previous the 
mention of SVT and increased heart rate of 150 bpm.  He also 
observed that the veteran had a diagnosis of paroxysmal SVT, 
not atrial fibrillation, and that during the stress test, she 
did not have cardiac dysrhythmia.  Instead, she had chest 
pain, shortness of breath, fatigue with exertion, and stress-
related palpitations at times lasting up to one hour.  The VA 
physician further determined that he viewed no evidence of 
left ventricular systolic function or hypertrophy documented 
anywhere or on any prior left ventricular angiogram or ECHO.    

Based on these data, the VA examiner concluded that the 
veteran had a history suggestive of paroxysmal SVT.  A Holter 
monitor dated July 2006 revealed sinus rhythm, with very rare 
ventricular ectopic beats (only two in a 24-hour period), 37 
isolated ventricular ectopic beats with three atrial couplets 
and four beat run at 78 bpm, three beat run fast test at 100 
bpm, which the physician found no to be significant.  The 
maximum heart rate of 165 bpm was noted once and could 
reflect SVT or marked sinus tachycardia.  The clinician again 
noted that he was unable to see documentation of ventricular 
tachycardia or atrial fibrillation.    

b. Discussion
The Board determines that the evidence preponderates against 
the veteran's higher rating claim under both Diagnostic Code 
7010 and 7011.  Specifically, the record does not reflect 
that the veteran has experienced paroxysmal atrial 
fibrillation or other SVT, with more than four episodes per 
year documented by ECG or Holter monitor, as would 
characterize a 30 percent evaluation under Diagnostic Code 
7010.  Instead, numerous medical records, to include the May 
2002 ECG, September 2002 ECHO, and the December 2003, January 
2004, December 2004 and August 2005 VA medical notes, have 
reflected a normal sinus rhythm and regular heart rate and 
rhythm.  While the Board acknowledges the veteran's 
subjective complaints of daily or weekly palpitations, as 
well as the single April 2004 transmission reflecting a rapid 
heart rate of 150 bpm and the single July 2006 Holter monitor 
reading of 165 bpm, such evidence does not satisfy the 
criteria required for a 30 percent rating under Diagnostic 
Code 7010, namely, more than four episodes yearly as 
documented by an ECG or Holter monitor.  

In addition, turning to an analysis under Diagnostic Code 
7011, the Board determines that the evidence does not reflect 
that the veteran has had a workload between 5 METs and 7 
METs, as would typify a 30 percent evaluation under this 
Code.  Instead, the August 2006 VA medical examination report 
demonstrates that the veteran exhibited 10.40 METs, which 
weighs against a higher evaluation and in favor of the 
current 10 percent rating under this Code.  Moreover, 
although the veteran reportedly experienced fatigue and 
dizziness during her palpitations, which could support either 
a 10 percent or 30 percent rating under Diagnostic Code 7011, 
she has not displayed evidence of cardiac hypertrophy or 
dilatation on an ECG, ECHO or X-ray, as would characterize a 
30 percent rating; the August 2006 VA examiner specifically 
found no evidence of hypertrophy.  The Board further comments 
that the evidence of record does not weigh in favor of a 60 
percent or 100 percent evaluation under Diagnostic Code 7011, 
as the veteran has not been diagnosed with congestive heart 
failure, has not displayed left ventricular dysfunction with 
ejection fractions of less than 50 percent, and has not 
generated less than 5 METs, any of which criterion could 
characterize these higher ratings.  Thus, in view of the 
above evidence, the Board must deny the veteran's claim.   

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no showing by the veteran that his service-connected heart 
disability has necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or has caused a 
marked interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for her heart disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

IV. Conclusion 
For the reasons stated above, the Board finds that an initial 
higher rating for the veteran's service connected heart 
disability is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  



ORDER

An initial rating in excess of 10 percent for atrial 
fibrillation is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


